Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The amendment filed 4/19/2022, which amended claims 1, 14, and 20, and cancelled claims 2-5, 11, and 16-19, is acknowledged.  
Claims 1, 6-10, 12-15 and 20 are pending.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 and 20, in the reply filed on 11/17/2021, is acknowledged.
Applicants’ election without traverse of 
    PNG
    media_image1.png
    136
    332
    media_image1.png
    Greyscale
, Example 26 on page 51 of the specification and compound number twelve of claim 20, in the reply filed on 11/17/2021, is acknowledged.  
Claims 8 and 14-15 are withdrawn from consideration as being directed to a non-elected group and non-elected species.
Claims 1, 6-7, 9-10, 12-13 and 20 are examined on the merits herein.
Priority
	The instant application is a 371 of PCT/AU2019/050471, filed 5/17/2019, which claims priority to AU2018901724, filed 5/17/2018, and AU2018903046, filed 8/20/2018.
Claim Objections Maintained
Claim 20 remains objected to because of the following informalities:  
A number of the compounds in claim 20 are blurry and contain light ink, rendering them hard to read.
Appropriate correction is required.
Rejections Withdrawn
The 35 USC 102(a)(1) and 102(a)(2) rejection over GP 2448056 to Takaishi and the 35 USC 102(a)(1) and 102(a)(2) rejection over US 7.932,272 to Nakamoto are hereby withdrawn in response to the amendment to instant claim 1.  Specifically, instant claim 1 was amended to recite R as an optionally substituted 7-12 membered heteroaryl with 2 or more N atoms.  Since the compound of Takaishi ‘056 only contains 1 N atom at the R position, the amendment overcomes this rejection.  Since the compound of Nakamoto ‘272 contains a 6-membered ring with 1 N atom at the R position, the amendment overcomes this rejection.

Claim Rejections Maintained - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-7, 9-10, 12-13 and 20 remain rejected under 35 U.S.C. 103 as being unpatentable over US 7,932,272 to Nakamoto (PTO-892).
Nakamoto ‘272 teaches antifungal agents containing heterocyclic compounds.  Pharmaceutical compositions comprising these compounds in pharmaceutically acceptable carriers are taught (col. 372, claim 15 of Nakamoto ‘272).  
Nakamoto ‘272 exemplifies:

    PNG
    media_image2.png
    178
    355
    media_image2.png
    Greyscale
,
which reads on instant formula (I) when Y is a phenyl ring substituted with fluorine, X is CH, R1-R5 are H, and R is an optionally substituted, 6 membered heteroaryl with one nitrogen atom (Col. 305, lines 50-60).
Nakamoto ‘272 teaches that A1 of formula (I-a), which is R of instant formula (I), can be an imidazopyridyl group or a pyridyl group, as exemplified by compound A-20 above (Col. 4, lines 48-56).
Nakamoto ‘272 differs from the instantly claimed invention in that it does not exemplify an imidazopyridine group, 
    PNG
    media_image3.png
    43
    100
    media_image3.png
    Greyscale
,  as R in instant formula (I).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute an imidazopyridyl group in place of a pyridyl group at the A1 position of Nakamoto ‘272, to arrive at the instantly claimed compounds.  One of ordinary skill in the art would have been motivated to substitute the imidazopyridyl group in place of the pyridyl group in the A1 position of Nakamoto ‘272, with a reasonable expectation of success, because Nakamoto ‘272 teaches imidazopyridyl groups and pyridyl groups as interchangeable in the A1 position of formula (I-a), which corresponds to R of instant formula (I).

Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive. 
Applicant argues that the compounds being prepared by Nakamoto were for a completely unrelated purpose than the compounds of the claimed invention and that Applicant’s compounds provide substantial analgesic benefits.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., methods of pain relief, analgesic effects) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is acknowledged that the Applicant has found that the instantly claimed compounds provide substantial benefits over existing analgesics targeting sodium channels and show potent Nav1.7 inhibitory effects.  However, structurally similar compounds would be expected to exhibit similar properties and Applicant has not shown that the compounds of Nakamoto ‘272 do not possess the same sodium channel activity as that of the instantly claimed compounds.  
In the instant case, Nakamoto ‘272 teaches pyridyl groups and imidazopyridyl groups as interchangeable substituents at the R positions of instant formula (I).  Thus, it is reasonable to expect that a compound that substitutes the pyridyl group in Example A-20 of Nakamoto ‘272, 
    PNG
    media_image2.png
    178
    355
    media_image2.png
    Greyscale
, with an imidazopyridyl group, 
    PNG
    media_image3.png
    43
    100
    media_image3.png
    Greyscale
,   at the R position of instant formula (I), would result in a compound that has similar properties.  
It is furthermore pointed out that the motivation to modify the exemplified compound of Nakamoto ‘272 lies in the teachings of Nakamoto ‘272, alone, and is not, in any way, related to modifying the compound of Nakamoto ‘272 to achieve sodium channel inhibition properties.  
Applicant argues that the chemistry of drug development is an unpredictable art and that knowing the structure activity relationship for one biological target provides little understanding of the impacts of structural changes on different biological targets, and that in the unpredictable drug discovery arts even small changes in structure can lead to large changes in activity and that one of ordinary skill in the art, looking for novel human analgesic compounds, would not have even considered Nakamoto, let alone substituting an imidazopyridyl group in place of a pyridyl group at the A1 position of Nakamoto, which is the R position of instant formula (I).  
This argument is not found persuasive.  The instant claims are not directed toward methods of providing analgesics to humans; again, Applicant argues features that are not recited in the instant claims.  
While Applicant argues that the chemistry of drug development is an unpredictable art, Applicant has not provided sufficient arguments or evidence to establish this opinion in relation to the instant compounds and those of Nakamoto ‘272.  Nakamoto ‘272 teaches that imidazopyridyl and pyridyl groups are interchangeable at the R position of instant formula (I).  Since the compounds of instant formula (I) and the compounds of Nakamoto ‘272 share a structurally common core and since the compounds of Nakamoto ‘272 inhibit antifungal activity when the R position of instant formula (I) is a pyridyl or imidazopyridyl group, it is reasonable to expect that substituting the pyridyl group of compound A-20 of Nakamoto ‘272 with an imidazopyridyl group, would result in a compound with similar properties.  See Tables 52-54 of Nakamoto ‘272, wherein compounds with imidazopyridyl groups and pyridyl groups are both shown to exhibit antifungal activity (Col. 358, line 45-Col. 361, line 26). 
For these reasons, the instant 35 USC 103 rejection is maintained.

Double Patenting Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-13 and 20 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 11-20 of copending Application No. 17/056,248 to Huff in view of Cambridge (PTO-892).  Although the claims at issue are not identical, they are not patentably distinct from each other because Huff ‘248 claims a compound of formula (I), wherein R, R1, R2, R3, R4, R5, Y and X, are the same as R, R1, R2, R3, R4, R5, Y and X of instant formula (I).
Huff ‘248 does not expressly claim H at the Z position of formula (I).
Huff ‘248 does not expressly claim substituent groups in the para position on the central aromatic ring.
Cambridge teaches hydrogen and fluorine as bioisosteric replacements for each other in compounds (“Simple replacements”, page 1).  Bioisosteric replacement creates a new molecule with similar biological properties to the parent compound (paragraph 1).  The replacement can attenuate toxicity, modify activity, and/or alter pharmacokinetics or toxicity (paragraph 1).
One of ordinary skill in the art would have been motivated to substitute H in place of F at the Z position of Huff ‘248 to arrive at the instantly claimed compounds because Cambridge teaches hydrogen and fluorine as interchangeable, bioisosteric replacements for each other that result in compounds with similar biological properties.
In view of MPEP 2144.09, one of ordinary skill in the art would have been motivated to modify formula (I) of Huff ‘248 to arrive at a positional isomer with substituent groups in the para position, as instantly claimed, because of the expectation that compounds similar in structure will have similar properties.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
	Applicants state that they do not acquiesce to the veracity of the office action’s assertions and ask that the rejection by held in abeyance until all other rejections have been overcome.
	Since Applicant has not provided arguments or amendments to overcome this rejection, it is maintained.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622

/BRANDON J FETTEROLF/            Supervisory Patent Examiner, Art Unit 1622